UNITED STATES COURT OF APPEALS
                      For the Fifth Circuit



                          No. 99-10574


                       MOHAMMED AL-HARAZI,
                    dba Arabian Catering Co.,

                                                Plaintiff-Appellant,


                             VERSUS


              YEMEN EXPLORATION AND PRODUCTION CO.,
                          a partnership,

                                                Defendant-Appellee,

                       YEMEN HUNT OIL CO.,
                     a Delaware Corporation,

                                                Defendant-Appellee,

                        EXXON YEMEN INC.,
                     a Delaware Corporation,

                                                Defendant-Appellee.



          Appeal from the United States District Court
               For the Northern District of Texas
                         Dallas Division
                        (3:97-CV-1921-L)
                        January 25, 2001


Before SMITH and DENNIS, Circuit Judges, and ROETTGER*, District


  *
    District Judge of the Southern District of Florida, sitting by
designation.

                                1
Judge.

PER CURIAM:**

       Mohammed Al-Harazi, d/b/a Arabian Catering Co., (“Al-Harazi”)

brought this suit against Yemen Exploration and Production Co.,

Yemen Hunt Oil Co., and Exxon Yemen Inc. (collectively, “YEPC”),

seeking damages for breach of contract and fraud by defendants in

their failure to perform obligations under a contract whereby Al-

Harazi provided them with catering and camp services during 1995

(“the 1995 contract”).       Al-Harazi claimed that the defendants

forced or fraudulently induced him to employ more employees than

reasonably necessary as anticipated in his bid for the contract,

and that YEPC was required to compensate and reimburse him for the

excessive wage expenses.           Al-Harazi proffered testimonial and

documentary evidence regarding the performance of the defendants’

1997 contract with Sodexho, the succeeding camp and catering

contractor,     to   demonstrate     by   comparison   YEPC’s   fraud   and

intentional breach of its obligation to compensate or reimburse Al-

Harazi for all labor costs under the 1995 contract.

       YEPC succeeded in excluding all evidence related to the 1997

contract by a motion in limine.       At the close of Al-Harazi’s case-

in-chief at trial, the district court granted YEPC’s motion for

judgment as a matter of law (“JMOL”) and dismissed Al-Harazi’s


  **
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                      2
breach of contract and fraudulent inducement claims.               The jury

returned a verdict for YEPC on the remaining claims, and the

district court entered a take-nothing judgment against Al-Harazi.

Al-Harazi appeals, contending that the district court erred in

excluding the evidence related to the 1997 contract and in granting

the defendants’ JMOL.

      In granting YEPC’s motion in limine, the district court found

that the 1997 and 1995 contracts were not materially similar, and

that the 1997 contract between YEPC and Sodexho was, therefore, of

little probative value in determining the intention of YEPC and Al-

Harazi regarding the 1995 contract.            The district court found,

moreover, that the introduction of the 1997 contract would pose a

substantial risk of jury confusion. The 1995 contract required Al-

Harazi to “retain all Yemeni nationals employed by the previous

catering contractor[.]”       The 1997 contract, by contrast, merely

required the contractor to “retain a cost effective staff of Yemeni

nationals[.]”    Al-Harazi failed to demonstrate that the district

court abused its discretion in ruling that the slight probative

value, if any, of the 1997 YEPC-Sodexho contract was outweighed by

the risk of jury confusion that could result from the introduction

of   a   different   contract,     involving   a   different     contractor,

concerning a different contract year.          See Smith v. Isuzu Motors

Ltd., 137 F.3d 859, 861 (5th Cir. 1998) (“We review the district

court’s   rulings    for   abuse   of   discretion.”);   Kelly    v.   Boeing

Petroleum Servs., Inc., 61 F.3d 350, 357-58 (5th Cir. 1995) (finding

                                        3
no abuse of discretion in district court’s relevance ruling where

excluded   evidence     bore    only   a       “tenuous     relationship”     to   the

complained-of acts).

       Pursuant to a de novo review, we find no error in the district

court’s grant of JMOL regarding Al-Harazi’s fraudulent inducement

claim.   See Sobley v. Southern Natural Gas Co., 210 F.3d 561, 563-

64 (5th Cir. 2000) (“We review de novo the trial court's decision

to grant judgment as a matter of law applying the same standards

the trial court used, and will affirm unless the material evidence

is such that reasonable persons could find for the [non-movant].”).

To prove fraudulent inducement, Al-Harazi had to present evidence

from which a reasonable trier of fact could find or infer that a

knowingly false misrepresentation of material fact was made by

YEPC, that Al-Harazi relied on that misrepresentation, and that the

reliance on the misrepresentation led to damages.                        See Formosa

Plastics Corp. v. Presidio Engineers & Contractors, Inc., 960
S.W.2d 41, 47 (Tex. 1997).             Although “[a] promise of future

performance constitutes an actionable misrepresentation if the

promise was made with no intention of performing at the time it was

made[,] ... the mere failure to perform a contract is not evidence

of fraud.”     Id. at 48.      Al-Harazi failed to present evidence that

YEPC made a misrepresentation of fact or of its intention to

perform its obligations under the 1995 contract.                        Moreover, the

jury   found   that    YEPC    in   fact       did   not    fail   to    perform   its

obligations    under    the    contract        and   that    Al-Harazi      therefore

                                           4
incurred no damages, and this finding is not challenged on this

appeal.   Consequently, we agree with the district court that YEPC

was entitled to judgment as a matter of law on the issue of

fraudulent inducement.

     For the foregoing reasons, we AFFIRM the district court’s

judgment.




S:\OPINIONS\UNPUB\99\99-10574.0   5